DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 27, 2021 has been entered.
  
Response to Arguments
Applicant's arguments filed September 27, 2021 have been fully considered but they are not persuasive. Merkle discloses using mode signaling for wedgelet intra prediction and contour prediction (¶ 184 - 190).

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2, 7 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Merkle et al (US 2014/0247871, hereafter Merkle) in view of Jager, Fabian, “Simplified Depth Map Intra Coding With an Optional Depth Lookup Table”, Institut fur nachrichtentechnik, RWTH Aachen university, Germany, 2012 International Conference on 3D Imaging (IC3D), 2012.

	As per claim 1, Merkle discloses a video decoding method performed by a video decoding apparatus, the method comprising:
	determining whether a contour mode based intra prediction is applicable or not (¶ 188);
	obtaining, in case the contour mode based intra prediction is applicable, information specifying whether the contour mode based intra prediction is performed for a current block from a bitstream (¶ 188 and 189);

	generating a prediction block for the current block based on the second depth value (¶ 188); and
	reconstructing the current block based on the prediction block (¶ 189).
However, Merkle does not explicitly teach a first depth value relating to the current block by performing the contour mode based intra prediction for the current block;
	deriving, based on the first depth value, a first index value using a first look up table specifying an index value corresponding to a depth value;
	deriving a second index using the first index value and a residual index value, wherein the residual index value specifies a difference between the first index value and the second index value;
	obtaining a second depth value relating to the current block based on the second index value and a second look up table specifying a depth value corresponding to an index value.
In the same field of endeavor, Jager teaches a first depth value relating to the current block by performing the contour mode based intra prediction for the current block; deriving, based on the first depth value, a first index value using a first look up table specifying an index value corresponding to a depth value; deriving a second index using the first index value and a residual index value, wherein the residual index value specifies a difference between the first index value and the second index value; obtaining a second depth value relating to the current block based on the second index Section(s) 3.1 and 3.2: Section 3.1: (mapping all possible depth values to valid depth values) and an Index Lookup Table I[d] (mapping valid depth values to their indices).  Section 3.2: Instead of coding the actual residual depth value for a given coding unit, the predicted depth value and the original depth value are first mapped to their corresponding indices in the list of valid depth maps to get the residual index as follows).
	Therefore, it would have been obvious for one ordinary skill in the art at the time of the invention to modify the invention of Merkle in further view of Jager.  The advantage is an increase in coding efficiency.
As per claim 7, Merkle discloses the method of claim 1.
However, Merkle does not explicitly teach wherein the second index value is determined by adding the residual value to the first index value.
In the same field of endeavor, Jager teaches wherein the second index value is determined by adding the residual value to the first index value (Section 3.2).
Therefore, it would have been obvious for one ordinary skill in the art at the time of the invention to modify the invention of Merkle in view of Jager.  The advantage is an increase in coding efficiency.
Regarding claim 8, arguments analogous to those presented for claim 1 are applicable for claim 8.
Regarding claim 12, arguments analogous to those presented for claim 1 are applicable for claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHIKAODILI E ANYIKIRE/
Primary Examiner, Art Unit 2487